Title: From Thomas Jefferson to James Madison, 12 February 1799
From: Jefferson, Thomas
To: Madison, James



Feb. 12. 99.

I wrote you last on the 5th. which acknoleged yours of Jan. 25. the last at hand. yesterday the bill for 6. 74s. & 6. 18s. passed the H. of R. by 54. against 42. and the bill for a new organisation of the army (into regiments of about 1000.) passed the Senate. the bill continuing the suspension of intercourse with France and her dependancies has passed both houses. but the Senate struck out the clauses permitting the President to extend it to other powers. Toussaint’s clause however was retained. even South Carolinians in the H. of R. voted for it. we may expect therefore black crews, supercargoes & missionaries  thence into the Southern states; and when that leven begins to work, I would gladly compound with a great part of our Northern country, if they would honestly stand neuter. if this combustion can be introduced among us under any veil whatever, we have to fear it. we shall this day pass the retaliation bill. it recites & is expressly founded on the French arret of Oct. 29. 98. communicated to us by the President. it came out from Sedgwick & Stockton in debate that they had had it from the Secy. of state that he had recieved a letter from mr King informing him of the suspension of that arret. yet tho’ they knew we were legislating on it, the P. has not communicated it; and the retaliators insist on passing the bill. it is now acknoleged on all hand, denied on none, & declared by the insurance companies that during the last 6. months the British depradns have far exceeded the French. King has been appointed to enter into a treaty with Russia at London; & Phocion Smith was yesterday confirmed by the Senate as Envoy extray. & M.P. to Constantinople to make a like treaty with the Turks. to chuse the moment of a coalition between the Turks, Russians & English against France, to unite us by treaty with that body as openly as they dare to propose, cannot be misconstrued. I send you under a separate cover the French originals of Gerry’s communcns, one of G.N’s pamphlets, and the Treasury statements of exports & imports of the last year. Adieu affectionately
P.S. no letter you could write after your reciept of this would find me here.
P.M. the vessel called the Retaliation, formerly French property taken by us, armed & sent to cruise on them, retaken by them &carried into Guadaloupe, arrived here this morning with her own capt. crew &c. they say that new commrs. from France arrived at Guadaloupe, sent Victor Hughes home in irons, liberated this crew, said to the capt that they found him to be an officer of the US. bearing their commission, possessed of a vessel called the Retaliation then in their port; that they should not enquire into any preceding fact, but that he was free with his vessel & crew to depart: that as to differences with the US. commrs. were coming out from France to settle them; in the mean time no injury should be done to us or our citizens. this was known to every Senator when we met; the Retaliation bill came on, on it’s passage, and was passed with only 2. dissenting voices, 2 or 3. who would have dissented happening to be absent.
